Exhibit 10.1

 

GENON ENERGY, INC.
2010 OMNIBUS INCENTIVE PLAN

 

2012 RESTRICTED STOCK UNIT AWARD AGREEMENT

 

To:                             Edward R. Muller

 

Congratulations on your selection as a recipient of restricted stock units
(“Restricted Stock Units”) under the GenOn Energy, Inc. 2010 Omnibus Incentive
Plan (the “Plan”).  The employment agreement between you and the Company dated
April 11, 2010 (the “Employment Agreement”), this Award Agreement (“Agreement”)
and the Plan together govern your rights and set forth all of the conditions and
limitations affecting such rights.

 

Terms used in this Agreement that are defined in the Plan will have the meanings
ascribed to them in the Plan and terms used that are defined in the Employment
Agreement will have the meanings ascribed to them in the Employment Agreement.

 

1.                                      Terms.  Pursuant to the terms and
conditions of the Plan and this Agreement, you have been granted Restricted
Stock Units as outlined below:

 

Grant Date:

 

February 27, 2012

 

 

 

Number of Restricted Stock Units:

 

511,681

 

2.                                      Vesting.  Except as provided in
Section 3 below, the Restricted Stock Units will vest on the following dates
(each such date, a “Vesting Date”):

 

170,560 Restricted Stock Units on February 27, 2013;

 

170,560 Restricted Stock Units on February 27, 2014; and

 

170,561 Restricted Stock Units on February 27, 2015

 

3.                                      Impact of Change in Employment Status.

 

(i)                                  Termination Without Cause or for Good
Reason, Death, Disability or Retirement.  In the event your employment with the
Company is terminated (i) by the Company without Cause, (ii) by you for Good
Reason or (iii) as a result of your death, Disability or Retirement, all
Restricted Stock Units that have not already vested as of the date of such
termination shall vest immediately.

 

(ii)                              Termination for Cause, Voluntary Resignation
Without Good Reason.  In the event of your termination of employment with the
Company (i) by the Company for Cause or (ii) by reason of your resignation from
the Company for any reason other than for Good Reason (or other than due to your
death, Disability or Retirement), all Restricted Stock Units that have not
already vested as of the date of such termination will be forfeited.

 

(iii)                            Termination in Connection with a Change in
Control.  In the event your employment with the Company is terminated in
connection with a Change in Control as provided in the Employment Agreement, all
Restricted Stock Units that have not already vested as of the date of such
termination shall vest immediately.

 

1

--------------------------------------------------------------------------------


 

4.                                      Book Entry Account.  Within a reasonable
time after the date of this Agreement, the Company shall instruct its transfer
agent or stock plan administrator to establish a book entry account representing
the Restricted Stock Units in your name effective as of the Grant Date, provided
that the Company shall retain control of such account until the Restricted Stock
Units have become vested in accordance with this Agreement and shares of Common
Stock have been issued in settlement of the Restricted Stock Units.

 

5.                                    Distribution of Shares.  Consistent with
the provisions of Section 3 of this Award and except as provided in the
following sentence, on the day following your termination of employment with the
Company, you (or in the event of your death or incapacity in connection with a
Disability, your executor, administrator, trustee, guardian or other duly
appointed legal representative, as the case may be) will receive one share of
the Company’s Common Stock, as provided in Section 1 above in satisfaction of
each Restricted Stock Unit credited to your account under Section 4 above and
vested either theretofore or by reason of the event resulting in such
termination.  Notwithstanding the foregoing, to the extent required to comply
with Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
and the applicable regulations and guidance thereunder, any distribution of
shares of Common Stock under this Award shall be delayed to the first day after
the six-month anniversary of your separation from service, as defined in Code
Section 409A and the applicable regulations and guidance thereunder.

 

6.                                      Stockholder Rights; Dividend
Equivalents.  The Restricted Stock Units do not confer on you any rights of a
stockholder of the Company unless and until shares of Common Stock are in fact
issued to you in connection with the vested Restricted Stock Units.  However, if
and when cash dividends or other cash distributions are paid or distributed with
respect to the Common Stock while the Restricted Stock Units are outstanding,
the dollar amount of such dividends or distributions with respect to the number
of shares of Common Stock then underlying the Restricted Stock Units shall be
reflected in your account.  Any such cash dividends or other cash distributions
shall vest and be paid in cash if and at such times the underlying Restricted
Stock Units are vested and paid.

 

7.                                      Transferability.  No rights granted
under this Agreement can be assigned or transferred, whether voluntarily or
involuntarily, by operation of law or otherwise, except by will or the laws of
descent and distribution.  In the event of any transfer or assignment of rights
granted under this Agreement in accordance with this Section 7, the person or
persons, if any, to whom such rights are transferred by will or by the laws of
descent and distribution shall be treated after your death the same as you under
this Agreement.  Any attempted transfer or assignment of rights under this
Agreement prohibited under this Section 7 shall be null and void.

 

8.                                      Withholding; Code Section 409A.  The
Company has the right to deduct applicable taxes from any payment under this
Agreement and withhold, at the time the tax and withholding obligation arises,
an appropriate number of shares of Common Stock for payment of required
withholding taxes or to take such other action as may be necessary in the
opinion of the Company to satisfy all obligations for withholding of such taxes.
The Fair Market Value of the shares of Common Stock withheld for payment of
required withholding taxes must equal no more than the required minimum
withholding taxes.  The Restricted Stock Units granted under this Agreement are
intended to comply with or be exempt from Code Section 409A, and ambiguous
provisions of this Agreement, if any, shall be construed and interpreted in a
manner consistent with such intent.

 

9.                                      Employment Agreement and Plan
Provisions.  In addition to the terms and conditions set forth herein, this
Award is subject to and governed by the terms and conditions set forth in the
Employment Agreement and in the Plan, which are incorporated herein by
reference.  In the event of any conflict between the provisions of this Award or
the Plan and the Employment Agreement, the Employment Agreement shall control.

 

2

--------------------------------------------------------------------------------


 

10.                               Notice.  Any written notice required or
permitted by this Agreement shall be mailed, certified mail (return receipt
requested) or hand-delivered.  Notice to the Company shall be addressed to the
Company’s General Counsel at 1000 Main St., Houston, TX 77002.  Notice to you
shall be addressed to you at your most recent home address on record with the
Company.  Notices are effective upon receipt.

 

11.                               Requirements of Law.  The granting of
Restricted Stock Units and the issuance of shares of Common Stock under the Plan
will be subject to all applicable laws, rules, and regulations, and to such
approvals by any governmental agencies or national securities exchanges as may
be required.

 

12.                               Miscellaneous.

 

a.                                      Limitation of Rights.  The granting of
this Award shall not give you any rights to similar grants in future years or
any right to be retained in the employ or service of the Company or its
Subsidiaries or interfere in any way with the right of the Company or any such
Subsidiary to terminate your services at any time, or your right to terminate
your services at any time.

 

b.                                      Severability.  If any term, provision,
covenant or restriction contained in this Agreement is held by a court or a
federal regulatory agency of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions contained in this Agreement shall remain in full force and effect,
and shall in no way be affected, impaired or invalidated.

 

c.                                       Governing Law.  All issues and
questions concerning the construction, validity, enforcement and interpretation
of this Agreement shall be governed by, and construed in accordance with, the
laws of the State of Delaware.

 

13.                               Acceptance of Award.  You are deemed to accept
this Award and to agree that it is subject to the terms and conditions set forth
in this Agreement and the Plan unless you provide the Company written
notification not later than 30 days after the Grant Date of your rejection of
this Award (in which case your Award will be forfeited and you shall have no
further right or interest therein as of the Grant Date).

 

 

GENON ENERGY, INC.

 

 

 

 

 

 /s/ Karen D. Taylor

 

Karen D. Taylor

 

Senior Vice President, Human Resources and Administration

 

3

--------------------------------------------------------------------------------